            Case 7:18-cv-11088-KMK Document 1 Filed 11/28/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


ARCH SPECIALTY INSURANCE                        Civil Action No.: 18-cv-11088
COMPANY,
                                                COMPLAINT AND JURY DEMAND
                       Plaintiff,

v.

DIVINO INSTALLATION CORP.,

                       Defendant.




       Plaintiff Arch Specialty Insurance Company by way of Complaint against Defendant,

Divino Installation Corp., states as follows:

                                            PARTIES

       1.      Plaintiff Arch Specialty Insurance Company (“Arch”) is an insurance company

organized under the laws of the State of Missouri with a principal place of business at Harborside

3, 210 Hudson Street, Suite 300, Jersey City, New Jersey 07311.

       2.      Defendant Divino Installation Corp. (“Divino”) is a corporation organized under

the laws of the State of New York with a principal place of business at 1313 Saw Mill River

Road, Yonkers, New York 10710.

                                    JURISDICTION AND VENUE

       3.      The amount in controversy between the parties is in excess of $75,000.00.

       4.      Jurisdiction is based on diversity of citizenship under 28 U.S.C. § 1332.
             Case 7:18-cv-11088-KMK Document 1 Filed 11/28/18 Page 2 of 5



                                           COUNT ONE
                                         (Breach of Contract)

        5.      Arch repeats, restates and realleges the allegations of Paragraphs 1 through 4 as if

fully set forth herein.

        6.      Arch issued commercial general liability insurance policy no. AGL 004254400 to

Divino for the effective dates of October 27, 2016 to October 27, 2017 (the “Policy”).

        7.      The Policy is an insurance contract which provides insurance coverage for certain

liabilities of Divino, as set forth in the Policy, in exchange for premiums.

        8.      Arch fulfilled its contractual obligations and provided the coverage afforded by

the Policy.

        9.      Pursuant to the terms of the Policy, the initial premiums were based on

information submitted by Divino and/or its insurance agent/broker on behalf of Divino regarding

Divino’s estimated exposure for the effective dates of coverage.

        10.     Because initial premiums are based on estimated information, the Policy is subject

to audit based on the actual exposure during the effective dates of coverage. The audit can result

in additional premiums due to the insurer from the insured, or return of premiums due to the

insured from the insurer.

        11.     The audit of the Policy resulted in an additional premium of $184,738.00

(“Additional Premium”) owed by Divino to Arch.

        12.     Divino failed and refused to remit payment of the $184,738.00 owed to Arch

pursuant to the terms of the Policy.

        13.     Arch billed and/or issued demands for payment for the outstanding amount to

Divino in a timely fashion.




                                                   2
           Case 7:18-cv-11088-KMK Document 1 Filed 11/28/18 Page 3 of 5



        14.     Divino is also obligated to pay a New York Surplus Lines Tax and a New York

State Stamping Fee equal to 3.6% and 0.2% of the Additional Premium, respectively (“New

York State Taxes and Fees”).

        15.     Arch, on numerous occasions prior to filing the instant litigation, demanded

payment of the Additional Premium and New York State Taxes and Fees owed by Divino and

attempted to collect the same without success.

        16.     Through its failure and refusal to remit payment of the Additional Premium and

the New York State Taxes and Fees, Divino breached the contract between Divino and Arch, i.e.

the Policy.

        17.     Divino has failed, refused and continues to refuse to pay the balance due and

owing to Arch thereby causing Arch to suffer damages in the amount no less than $184,738.00,

plus interest, attorney’s fees and litigation costs.

        WHEREFORE, Arch demands judgment against Divino in an amount no less than

$184,738.00, together with New York State Taxes and Fees, interest, attorney’s fees, costs of

suit, and such further relief as this Court deems just and proper.

                                           COUNT TWO
                                         (Unjust Enrichment)

        18.     Arch repeats, restates and realleges the allegations of Paragraphs 1 through 17 as

if fully set forth herein.

        19.     Arch has provided insurance coverage and related services to Divino for which

Divino has refused to pay and has been unjustly enriched thereby.

        20.     Arch has repeatedly demanded that Divino remit payment of the amount due and

owing to Arch.




                                                   3
           Case 7:18-cv-11088-KMK Document 1 Filed 11/28/18 Page 4 of 5



         21.    Divino has failed, refused and continues to refuse to pay the balance due and

owing to Arch thereby unjustly enriching Divino and causing Arch to suffer damages in an

amount no less than $184,738.00, plus interest, attorney’s fees and costs.

         WHEREFORE, Arch demands judgment against Divino in an amount no less than

$184,738.00, together with New York State Taxes and Fees, interest, attorney’s fees, costs and

expenses of suit, and such further relief as this Court deems just and proper.

                                        COUNT THREE
                                        (Account Stated)

         22.    Arch repeats, restates and realleges the allegation of Paragraphs 1 through 21 as if

fully set forth herein.

         23.    Divino, being indebted to Arch upon an account stated between them, promised to

pay Arch the amount owed on demand.

         24.    Arch has repeatedly demanded that Divino remit payment for the amount owed to

Arch. Divino, however, has failed and refused to remit payment.

         25.    Divino’s failure and refusal to pay the balance due and owing to Arch has caused

Arch to suffer damages in an amount no less than $184,738.00, plus interest, attorney’s fees and

costs.




                                                 4
          Case 7:18-cv-11088-KMK Document 1 Filed 11/28/18 Page 5 of 5



       WHEREFORE, Arch demands judgment against Divino in the amount of $184,738.00,

together with New York State Taxes and Fees, interest, attorney’s fees, costs of suit, and such

further relief as this Court deems just and proper.



Dated: New York, New York
      November 28, 2018                               ROBINSON & COLE LLP


                                                 By: s/ Elyor Pogorelskiy
                                                     J. Gregory Lahr
                                                     Cara C. Vecchione
                                                     Elyor Pogorelskiy
                                                     666 Third Avenue, 20th Floor
                                                     New York, New York 10017
                                                     Telephone: (212) 451-2900
                                                     Facsimile: (212) 451-2999
                                                     glahr@rc.com
                                                     cvecchione@rc.com
                                                     epogorelskiy@rc.com
                                                     Attorneys for Plaintiff Arch Specialty
                                                     Insurance Company




                                                 5
